Case 1:20-cv-04669-GBD Document 83 Filed 06/15/21 Page 1 of 1

 

 

 
 
 

 

Neen “8,

 

 

 

UNITED STATES DISTRICT COURT : a ihe we ied a i
SOUTHERN DISTRICT OF NEW YORK q TBO ENT ;

Dee een eee eee eee ee eee eens ECTRONI
xX cena as A ij
, ! / DOC #. CALLY FILED |.
ATHENA ART FINANCE CORP., : : PATE FILEDIGURN 1 © 905 i
Plaintiff, }

-against-
: ORDER

THAT CERTAIN ARTWORK BY JEAN-MICHEL:
BASQUIAT ENTITLED HUMIDITY, 1982,

IN REM,

20 Civ. 4669 (GBD)

Defendant-in-Rem.

GEORGE B. DANIELS, District Judge:

The status conference is adjourned from June 17, 2021 to August 18, 2021 at 9:30 a.m.

Dated: June 15, 2021
New York, New York
SO ORDERED.

Garon bB Dona!

CEPR Or. DANIELS
ITED STATES DISTRICT JUDGE

 

 
